EXHIBIT 10.4

Amendment to Offer Letter

The offer letter dated September 25, 2007, that was entered into by and between
you and Advanced Medical Optics, Inc., a Delaware corporation (the “Company”),
is hereby amended effective as of the latest date signed below. This Amendment
shall be appended to and become a part of the offer letter.

The parties agree that the offer letter is hereby amended as follows:

1. Effective January 1, 2009, the following new paragraph shall be added to the
end of the section labeled “Executive Severance Agreement”:

Notwithstanding any contrary provision of this offer letter, if and to the
extent any portion of any payment compensation or other benefit provided you in
connection with your termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Internal Revenue Code (the “Code”)
Section 409A and you are a specified employee as defined in Code
Section 409A(a)(2)(B)(i), as determined by the Company (or a successor) in
accordance with its procedures, by which determination you hereby agree that you
are bound, such portion of the payment, compensation or other benefit shall not
be paid before the day that is six (6) months plus one (1) day after your
separation from service as determined under Section 409A (the “New Payment
Date”). The aggregate of any payments that otherwise would have been paid to you
during the period between the separation from service and the New Payment Date
shall be paid to you in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this offer letter. In any event, the
Company makes no representations or warranty and shall have no liability to you
or any other person if any provisions of or payments under this offer letter are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.

2. Effective July 1, 2009, if you are determined to be a “covered employee”
under Code Section 162(m) for the applicable period, the first paragraph of the
section labeled “Executive Severance Agreement” shall be amended to read as
follows. If you are not determined to be a “covered employee” the original
provisions of the offer letter shall apply.

Executive Severance Agreement. In the event you are terminated for anything
other than “cause” you will receive a severance payment equal to twelve months
of base pay, a prorated management bonus (based on actual corporate performance
for the plan year of termination, pro-rated for completed months of employment
in the plan year, divided by 12) and twelve months of health care benefit
continuation. For this purpose, “cause” shall be limited to only three types of
events:

(1) Willful refusal to comply with a lawful, written instruction by the CEO or
Board of Directors so long as the instruction is consistent with the scope and
responsibilities of your position prior to termination;

(2) Dishonesty which results in a material financial loss to the Company (or to
any of its affiliated companies) or material injury to its public reputation (or
to the public reputation of any of its affiliated companies); or

(3) Conviction of any felony involving an act of moral turpitude.

* * * * *

IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly
executed.

 

ADVANCED MEDICAL OPTICS, INC.     MICHAEL J. LAMBERT By:  

/s/ JAMES V. MAZZO

    By:  

/s/ MICHAEL J. LAMBERT

  James V. Mazzo         Chairman and Chief Executive Officer       Date:  
August 4, 2008     Date:   August 4, 2008